Proceeding under section 90 of the Railroad Law to lay out and widen a street across appellant’s right of way. On appeal by The Long Island Rail Road Company, the determination of the board of estimate of the city of New York made on December 1,1938, that public necessity requires that Lawrence street be laid out and widened across the right of way of the Flushing and North Side Division of The Long Island Rail Road Company between 40th road and *72241st avenue, borough of Queens, city of New York, is unanimously confirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.